 
ASSET PURCHASE AGREEMENT
 
Between
 
Digital Turbine, Inc.
as Purchaser,
 
Digital Turbine Group, LLC,
as Seller,
 
and
 
Peter A. Adderton
 
and
 
Fred E. Goldring,
as Members
 
Dated:
 
December 28, 2011



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



       
Page
           
ARTICLE I
 
SALE AND PURCHASE OF ASSETS
 
1
 
1.1
 
Assets to be Transferred
 
1
 
1.2
 
Title to Purchased Assets
 
1
 
1.3
 
Nontransferable Assets
 
1
             
ARTICLE II
 
NO ASSUMPTION OF LIABILITIES
 
2
 
2.1
 
No Assumption of Liabilities
 
2
             
ARTICLE III
 
PURCHASE PRICE, PAYMENT AND RELATED MATTERS
 
2
 
3.1
 
Payment of the Purchase Price
 
2
 
3.2
 
Changes in Parent Common Stock
 
2
 
3.3
 
Excise Taxes; Title Insurance Premiums
 
2
             
ARTICLE IV
 
CLOSING
 
2
 
4.1
 
Time and Place
 
2
 
4.2
 
Transactions at the Closing
 
3
             
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBERS
 
4
 
5.1
 
Organization; Capitalization; Authority; Due Authorization
 
4
 
5.2
 
No Violation
 
4
 
5.3
 
Regulatory Approvals and Other Consents
 
5
 
5.4
 
Title to Purchased Assets
 
5
 
5.5
 
Financial Condition
 
5
 
5.6
 
Inventory; Prepaid Items
 
5
 
5.7
 
Ownership of Real Property
 
6
 
5.8
 
Tangible Personable Property
 
6
 
5.9
 
Intellectual Property
 
6
 
5.10
 
Agreements
 
7
 
5.11
 
Compliance with Applicable Laws; Governmental Matters
 
8
 
5.12
 
Tax Matters
 
8
 
5.13
 
Pensions and Benefit Plans
 
8
 
5.14
 
Litigation
 
8
 
5.15
 
Employees
 
9
 
5.16
 
Insurance
 
9
 
5.17
 
Minute Books
 
9
 
5.18
 
No Broker
 
9
 
5.19
 
Absence of Adverse Changes
 
9
 
5.20
 
Necessary Properties
 
9
 
5.21
 
Full Disclosure
 
9
 
5.22
 
Investment Representations
 
9
             
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
11
 
6.1
 
Due Incorporation
 
11
 
6.2
  
Authority to Execute and Perform Agreements
  
11
 



 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



       
Page
6.3
 
Due Authorization; Enforceability
 
11
 
6.7
 
Issuance of Shares
 
11
             
ARTICLE VII
 
INDEMNIFICATION
 
11
 
7.1
 
Indemnification by Seller and Members
 
11
             
ARTICLE VIII
 
TERMINATION; REMEDIES
 
12
 
8.1
 
Specific Performance
 
12
 
8.2
 
Attorneys’ Fees
 
12
             
ARTICLE IX
 
COVENANTS AND AGREEMENTS OF THE PARTIES AFTER CLOSING
 
12
 
9.1
 
Covenants Against Competition
 
12
 
9.2
 
Change of Name of Seller
 
14
 
9.3
 
Sale Restriction
 
15
 
9.4
 
Change of Name of Purchaser
 
15
             
ARTICLE X
 
DEFINITIONS
 
15
 
10.1
 
Definitions
 
15
 
10.2
 
Other Defined Terms
 
19
 
10.3
 
Other Interpretive Provisions
 
20
             
ARTICLE XI
 
MISCELLANEOUS
 
20
 
11.1
 
Expenses of Sale
 
20
 
11.2
 
Publicity
 
20
 
11.3
 
Notices
 
21
 
11.4
 
Survival of Representations and Warranties
 
22
 
11.5
 
Further Assurances
 
22
 
11.6
 
Amendments
 
22
 
11.7
 
Entire Agreement
 
22
 
11.8
 
Governing Law and Venue
 
22
 
11.9
 
Arbitration
 
22
 
11.10
 
Attorneys’ Fees
 
23
 
11.11
 
Binding Effect
 
23
 
11.12
 
Assignment
 
23
 
11.13
 
Counterparts
 
23
 
11.14
 
Severability
 
23
 
11.15
 
No Third Party Rights
 
23
 
11.16
 
Construction
 
23
 



Exhibit 4.2(c)(i)
 
Form of Assignment and Bill of Sale
Exhibit 4.2(c)(ii)
 
Software Assignment
Exhibit 4.2(c)(iii)
 
Trademark Assignment
Exhibit 4.2(j)
 
Form of Peter Adderton Employment Agreement
Exhibit 5.9
 
Intellectual Property
Exhibit 5.10
  
Contracts



 
-ii-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, effective as of December 28, 2011 (the “Effective
Date”), is made and entered into by and between Digital Turbine, Inc., a
Delaware corporation (“Purchaser”); Digital Turbine Group, LLC, a California
limited liability company (“Seller”); and Peter A. Adderton and Fred E.
Goldring, the sole members of Seller (the “Members”).
 
A.           Seller is engaged in the business of the development and marketing
of a customized user interface and content management system for mobile
entertainment devices (the “Business”).
 
B.           Purchaser wishes to purchase from Seller, and Seller wishes to sell
to Purchaser, the Business together with the Purchased Assets (as defined
below), upon the terms and subject to the conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF ASSETS
 
1.1           Assets to be Transferred.  Subject to the terms and conditions set
forth in this Agreement and in reliance upon the representations and warranties
of Seller and Purchaser herein set forth, at the Closing, Seller shall sell,
transfer, convey, assign and deliver to Purchaser, by appropriate deeds, bills
of sale, assignments and other instruments satisfactory to Purchaser and its
counsel, and Purchaser shall purchase from Seller, all of Seller’s right, title
and interest, as of the Effective Time, in and to the Purchased Assets.
 
1.2           Title to Purchased Assets.  The Purchased Assets shall be conveyed
free and clear of all liabilities, obligations and Liens.
 
1.3           Nontransferable Assets.  Notwithstanding Section 1.1 above, in the
event any consent or approval of a third party is required pursuant to
Applicable Law or the terms of any applicable agreement or arrangement to
consummate the transfer to Purchaser, free and clear of all liabilities,
obligations and Liens, of any asset included within the definition of Purchased
Assets, and such consent or approval has not been obtained at or prior to the
Effective Time, then such asset shall not be transferred to Purchaser pursuant
to this Agreement at the Effective Time. Instead, Seller shall continue to use
all reasonable efforts, at its sole cost and expense, to obtain any such consent
or approval until such consent or approval has been obtained, and Purchaser
shall be entitled to retain the economic benefits of such asset as if such asset
had been transferred to Purchaser at the Effective Time.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
NO ASSUMPTION OF LIABILITIES
 
2.1           No Assumption of Liabilities.  Notwithstanding any other provision
of this Agreement, Purchaser shall not assume or be liable for any liabilities
or obligations of Seller, direct or indirect, fixed, contingent or otherwise,
known or unknown, which exist at the Effective Time or which arise thereafter as
a result of any act, omission or circumstance taking place prior to the
Effective Time (collectively, “Excluded Liabilities”).
 
ARTICLE III
 
PURCHASE PRICE, PAYMENT AND RELATED MATTERS
 
3.1           Payment of the Purchase Price.  The purchase price for the
Purchased Assets shall be payable by Purchaser on the Closing Date in the form
of a stock certificate (the “Stock Certificate”), constituting fifty thousand
(50,000) shares of Parent Common Stock (the “Stock Consideration”), issued in
the name of Seller. The original Stock Certificate shall be delivered to Seller
within three (3) business days after the Closing Date. The Stock Certificate
shall bear the legend set forth in Section 5.22(e). No certificates or scrip
representing fractional shares of Parent Common Stock will be issued. Any
fractional shares will be rounded to the nearest whole share.
 
3.2           Changes in Parent Common Stock.  In the event that, after the date
hereof but prior to the applicable date of delivery of the Stock Certificate,
there has occurred the record date of any reclassification, stock split, stock
dividend or similar change in respect of the Parent Common Stock, then
appropriate adjustment shall be made in the number of shares of Parent Common
Stock and/or kind of securities issued as such Stock Consideration, in order to
provide Seller with the same number of shares of Parent Common Stock and/or
securities that it would have received after such reclassification, stock split,
stock dividend or similar change if such date of delivery had occurred
immediately prior to the record date of such reclassification, stock split,
stock dividend or similar change (and all references herein to the Stock
Consideration shall refer to such adjusted number and/or kind of securities).
 
3.3           Excise Taxes; Title Insurance Premiums.  All sales, documentary
and transfer taxes arising out of the sale of the Purchased Assets hereunder, as
well as the survey costs and premiums for all policies of title insurance and
all charges for or in connection with the recording of any document or
instrument herein provided shall be paid by Seller. Any other charges of the
title insurer shall be borne equally by Purchaser and Seller.
 
ARTICLE IV
 
CLOSING
 
4.1           Time and Place.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Loeb & Loeb
LLP, 10100 Santa Monica Boulevard, Suite 2200, Los Angeles, California 90067, at
10:00 a.m. local time on the date hereof or at such other time and place as
Purchaser and Seller mutually agree in writing.  The Closing shall be effective
(and the possession and control of the Purchased Assets shall vest in Purchaser)
as of the Effective Time, and all transactions and deliveries at the Closing
shall be deemed to have occurred simultaneously.  The “Effective Time” shall
mean 12:01 a.m. Los Angeles time on the day after the Closing.


 
2

--------------------------------------------------------------------------------

 
 
4.2           Transactions at the Closing.  At the Closing, the following shall
occur:
 
(a)           Purchaser shall deliver the Stock Certificate to Seller in
accordance with Section 3.1 (which shall occur within three (3) business days
following the Closing Date);
 
(b)           Purchaser shall provide to Seller a certificate of good standing
with respect to its jurisdiction of formation;
 
(c)           Seller shall deliver to Purchaser an Assignment and Bill of Sale,
assignments in registrable form of all trademarks, service marks, patents,
copyrights and registrations or applications for the same included within the
Purchased Assets, in the form of Exhibits 4.2(c)(i) through 4.2(c)(iii),
together with such other instruments of sale, transfer, conveyance, assignment
and confirmation, and Seller shall take such further actions, as Purchaser may
reasonably deem necessary or desirable in order to transfer, convey and assign
to Purchaser, and to confirm Purchaser’s title to, all of the Purchased Assets,
to put Purchaser in actual possession and operating control thereof and to
assist Purchaser in exercising all rights with respect thereto;
 
(d)           Seller shall deliver to Purchaser (i) a cashier’s or certified
check drawn by Seller to the order of Purchaser in the aggregate amount of all
of Seller’s cash on hand and in banks or, at Purchaser’s option, an assignment
of all of Seller’s bank accounts in form and substance satisfactory to
Purchaser; and (ii) all instruments and securities constituting a part of the
Cash and Cash Equivalents as of the Effective Time, duly endorsed to the order
of Purchaser;
 
(e)           Seller shall deliver to Purchaser all of the Books and Records of
Seller;
 
(f)           Seller shall provide to Purchaser a certificate of good standing
with respect to its jurisdiction of formation and each other jurisdiction in
which Seller does business;
 
(g)           Seller shall deliver to Purchaser security interest reports,
obtained by Seller at its sole expense, dated not earlier than five (5) days
prior to the Closing Date, showing that as of the date of said report there are
no financing statements on file with respect to any of the Purchased Assets
except as permitted hereunder;
 
(h)           Seller shall deliver to Purchaser the latest Tax bills affecting
the Purchased Assets, including, without limitation, any and all assessment
notices, whether special or general, local, state or otherwise;
 
(i)           Seller shall deliver to Purchaser all other properties, documents
and certificates required to be delivered to Purchaser hereunder, to the extent
not theretofore delivered;


 
3

--------------------------------------------------------------------------------

 
 
(j)           Peter Adderton shall execute and deliver the employment agreement
in the form of Exhibit 4.2(j), which shall be effective as of the Effective
Time;
 
(k)           Seller shall deliver to Purchaser a fully executed copy of (A) the
DT AUS Assignment and (B) the License Agreement between Seller and DTPL, each of
which shall be in form satisfactory to Purchaser, in its sole and absolute
discretion, which shall be effective at or prior to the Effective Time;
 
(l)           Purchaser shall have received from DT AUS an executed copy of a
first amendment to the License Agreement between Seller and DTPL in form
satisfactory to Purchaser, in its sole and absolute discretion, which shall be
effective at the Effective Time; and
 
(m)           Seller shall deliver to Purchaser copies of any and all consents
and approvals required to consummate the transactions contemplated under this
Agreement, together with a listing of any consents or approvals that have not
been so obtained as of the Effective Time.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
OF SELLER AND THE MEMBERS
 
Seller and each of the Members, jointly and severally, hereby represent and
warrant to Purchaser that:
 
5.1           Organization; Capitalization; Authority; Due
Authorization.  Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of California; has all
requisite power to own, lease and operate its assets, properties and business
and to carry on its business as conducted; is duly qualified or licensed to do
business as a foreign limited liability company and is in good standing in every
jurisdiction in which the nature of its business or the location of its
properties requires such qualification or licensing.  The Members are the sole
members and managers of Seller.  Each Member owns a fifty percent (50%)
membership interest in Seller.  Seller and each Member has all requisite power,
authority and approvals required to enter into, execute and deliver this
Agreement and all of the other agreements, documents and instruments
contemplated hereby to which it is a party (collectively, “Seller Documents”)
and to perform fully Seller’s and such Member’s obligations hereunder and
thereunder.  Seller and each Member has taken all actions necessary to authorize
it to enter into and perform fully its obligations under this Agreement and all
of the other Seller Documents to be executed by it and to consummate the
transactions contemplated herein and therein.  This Agreement has been duly and
validly executed by Seller and each Member and constitutes the legal, valid and
binding obligation of Seller and each Member, enforceable in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting creditors’
rights generally or by general equitable principles affecting the enforcement of
contracts.


 
4

--------------------------------------------------------------------------------

 
 
5.2           No Violation.  Neither the execution or delivery by Seller of this
Agreement nor the consummation of the transactions contemplated herein will
(with or without notice or lapse of time or both) (a) violate any provision of
the articles of organization, operating agreement or other charter documents of
Seller; (ii) violate in any material respect any Applicable Law; (iii)
constitute a material default under, or give rise to any right of termination or
acceleration of, or to a loss of material benefits by Seller under, any Seller
Material Contract or (iv) result in the creation of any Lien upon any assets of
Seller.
 
5.3           Regulatory Approvals and Other Consents.  No consent, approval,
authorization, or exemption from, nor any notice to or filing with, any
Authority is required to consummate the transactions contemplated herein.
 
5.4           Title to Purchased Assets.  Without limiting the specific
representations and warranties as to specific classes of Purchased Assets
contained elsewhere herein, Seller has good and marketable title to each of the
Purchased Assets owned by it and the valid and enforceable right to receive
and/or use each of the Purchased Assets in which Seller has any other interest,
free and clear of all Liens.  The delivery to Purchaser of the instruments of
transfer of ownership contemplated by this Agreement will at the Effective Time
vest good and marketable title to, or the valid and enforceable right to receive
and/or use, each such Purchased Asset in Purchaser, free and clear of all Liens.
 
5.5           Financial Condition.
 
(a)           Financial Statements.  Seller has not prepared formal financial
statements for any period. Seller has previously delivered to Purchaser a true,
correct and complete copy of its check register for 2011 (the “Check Register”),
which Check Register accurately reflects cash payments to and from Seller on the
dates of the transactions set forth therein.
 
(b)           No Undisclosed Liabilities.  Except for (i) those liabilities
specifically referenced in the Check Register, or (ii) those liabilities arising
under any Seller Material Contract (none of which liabilities is for breach of
contract, breach of warranty, tort or infringement), Seller has, as of the date
hereof, no direct or indirect indebtedness, liability, claim, loss, damage,
deficiency, obligation or responsibility, known or unknown, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, and whether or not of a kind required by
generally accepted accounting principles to be set forth on a financial
statement, which individually or in the aggregate are material to the condition
(financial or otherwise), assets, liabilities, business, operations, properties
or prospects of Seller.  To Seller’s Knowledge, there are not any circumstances,
conditions, events or arrangements which may hereafter give rise to any
liabilities of Seller except in the ordinary course of the Business or as
otherwise set forth in this Section 5.5(b).
 
(c)           Accounts Receivable.  Seller has no Accounts Receivable.
 
(d)           Absence of Certain Changes.  Since January 1, 2011, Seller has
conducted the Business only in the ordinary course consistent with its past
practices.
 
5.6           Inventory; Prepaid Items.  Seller has no inventory or Prepaid
Items.


 
5

--------------------------------------------------------------------------------

 
 
5.7           Ownership of Real Property. Seller does not own nor does Seller
lease any real estate.  Seller is not obligated under or a party to, any option,
right of first refusal or any other contractual right to purchase, acquire,
sell, assign or dispose of any real property.
 
5.8           Tangible Personable Property.  Seller does not own, lease or have
in its possession any Tangible Personal Property.
 
5.9           Intellectual Property.
 
(a)           Exhibit 5.9 sets forth, as of the date hereof, (i) a true and
accurate identification of each registered and unregistered fictitious business
name, trademark, service mark, trade name, domain name, URL, web site and
slogan, and each registration and application for any of the foregoing,
constituting a part of the Intellectual Property of Seller; (ii) a true and
complete schedule of each statutory, common law and registered copyright, and
each registration and application for any of the foregoing, constituting a part
of such Intellectual Property; (iii) a true and complete schedule of each patent
and associated invention, industrial model, process and design, technical
information, know-how and operating maintenance or other manual and each
registration and application for any of the foregoing, constituting a part of
such Intellectual Property; (iv) each item of Software and associated
documentation constituting a part of such Intellectual Property; (v) a true and
complete list, without extensive or revealing descriptions, of each trade secret
constituting a part of such Intellectual Property, including each related
process or item of know-how or other technical data, and including, as to each
such trade secret, the specific location of each writing, computer program or
other tangible medium containing its complete description, specifications,
source codes, charts, procedures, manuals and other descriptive material
relating to it; and (vi) a true and complete list of all Contracts to which
Seller is a party either as licensee or licensor relating to any item of such
Intellectual Property.  The consummation of the transactions contemplated herein
will not adversely affect in any manner the nature or usefulness of any item of
such Intellectual Property in the hands of Seller.  As of the date hereof:
 
(i)           Seller is the owner of all right, title and interest in and to
each item of its Intellectual Property, free and clear of all Liens;
 
(ii)           all trademarks, service marks, patents, copyrights and other
state and federal registrations and all applications therefor listed in Exhibit
5.9 are valid and in full force and effect and are not subject to any Taxes,
maintenance fees or actions falling due within ninety (90) days after the date
hereof;
 
(iii)           all of the Software of Seller performs in full compliance with
all of the specifications therefor (including, without limitation, functional
specifications) set forth in user manuals, promotional materials or license
agreements;
 
(iv)           accurate and complete copies of all source codes relating to all
versions of each item of Software of Seller exist and have been made available
to Purchaser;


 
6

--------------------------------------------------------------------------------

 
 
(v)           all items of Software of Seller (other than licensed Software),
including all prior versions thereof, were conceived, made and reduced to
practice solely by Persons who were employees of Seller, and such Software
resulted exclusively from work performed by those employees for Seller; any and
all ideas, designs, concepts, techniques, inventions and discoveries which were
conceived, made or reduced to practice by those employees relating in any way to
such Software are “works made for hire” as a matter of law and are owned
exclusively by Seller, and valid registrations exist and are in effect with
respect to all of such Software;
 
(vi)           there are no pending claims, actions, judicial or other adversary
proceedings, disputes or disagreements involving Seller concerning any item of
its Intellectual Property, and, to the Knowledge of Seller, no such action,
proceeding, dispute or disagreement is threatened;
 
(vii)           all current officers, employees and consultants of Seller (other
than employees and consultants who have not been involved in developing any
Intellectual Property of Seller and who have no managerial responsibilities)
have executed and delivered to Seller agreements regarding the protection of
proprietary information and the assignment to Seller of all Intellectual
Property rights arising from the services performed for Seller by such Persons,
and Seller has made available to Purchaser or its counsel copies of all such
agreements; and
 
(viii)           to the Knowledge of Seller, no employee or consultant of Seller
is in violation of any term of any employment Contract, patent disclosure
agreement, non-competition agreement or any other Contract or restrictive
covenant relating to the right of such Person to be employed or engaged by
Seller or to use the Intellectual Property rights of others.
 
5.10           Agreements.  Exhibit 5.10 sets forth a true and correct list of
all Contracts of Seller now in effect.
 
(a)           Each Seller Material Contract is the valid and binding obligation
of the other contracting party enforceable in all material respects in
accordance with its terms against the other contracting party and is in full
force and effect, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally or by general equitable principles affecting the
enforcement of contracts; and all rights of Seller thereunder are owned free and
clear of any Liens;
 
(b)           Seller has fulfilled all material obligations required pursuant to
each Seller Material Contract to have been performed by it prior to the date
hereof, and to Seller’s Knowledge and to the knowledge of the Members,
Seller will be able to fulfill, when due, all of its obligations under each
Seller Material Contract which remain to be performed after the date hereof;
 
(c)           no other contracting party to any Seller Material Contract or has
breached such Seller Material Contract in any material respect within the twelve
(12) month period prior to the date hereof; to Seller’s Knowledge and to the
knowledge of the Members, there is no anticipated material breach thereof by any
such party; and there are not now, nor have there been in the twelve (12) month
period prior to the date hereof, any disagreements or disputes between Seller
and any other party to any Seller Material Contract relating to the validity or
interpretation of such Seller Material Contract or to the performance by any
party thereunder;


 
7

--------------------------------------------------------------------------------

 
 
(d)             Seller is not a party to, nor bound by, any Contract, or any
provision of its articles of organization or operating agreement which
(i) restricts the conduct of its business anywhere in the world or its ability
to sell products or services to a specified Person, (ii) grants most favored
nation priority and/or terms to any Person, (iii) requires or may potentially
require the renegotiation of government Contracts or (iv) any unusual or
burdensome provisions which could reasonably be expected to have a material
adverse effect; and
 
(e)             Seller is not under any material liability or obligation with
respect to the return of inventory or products sold by Seller which are in the
possession of distributors, wholesalers, retailers or customers.
 
5.11         Compliance with Applicable Laws; Governmental Matters.  Seller has,
in all material respects, complied with, and is now in all material respects in
compliance with, all Applicable Laws, and no material capital expenditures will
be required in order to insure continued compliance therewith.  Seller has no
Licenses or Permits.  No other franchise, license, permit, Order or approval of
any Authority is material to or necessary for the conduct of the business of
Seller as previously conducted during the twelve (12) month period prior to the
date hereof, as presently conducted or as proposed to be conducted.  There are
no pending or threatened proceedings by or before any Authority which involve
new special assessments, assessment districts, bonds, Taxes, condemnation
actions, Applicable Laws or similar matters which, if instituted, could be
reasonably expected to have a material adverse effect upon Seller.
 
5.12         Tax Matters.  Within the times and in the manner prescribed by law,
Seller has filed all tax returns which Seller is required to file, has paid or
provided for all Taxes shown thereon to be due and owing by it and has paid or
provided for all deficiencies or other assessments of Taxes, interest or
penalties owed by it.  Seller has complied with all Applicable Laws, relating to
the payment and withholding of Taxes and has duly and timely withheld from
employee salaries, wages and other compensation and has paid over to the
appropriate taxing authorities all amounts required to be so withheld and paid
over for all periods under all Applicable Laws.  There are no Taxes, penalties
or assessments owed with respect to Seller’s assets or operation of the
Business, including, but not limited to, income, sales, use or payroll
Taxes.  There are no Liens as a result of any unpaid Taxes upon any of Seller’s
assets.
 
5.13         Pensions and Benefit Plans.  Neither Seller nor any of its ERISA
Affiliates maintains or has any obligations to contribute to, or has in effect
or has committed to adopt, any pension plan, welfare plan, or any other similar
plan or plan subject to ERISA.
 
5.14         Litigation.  There is no action, suit, proceeding or investigation
pending or, to Seller’s Knowledge, threatened against Seller or any Member by
any Person with respect to any of Seller’s assets or the operation of the
Business prior to the Closing Date.  There is no action, suit, proceeding or
investigation pending or, to Seller’s Knowledge, threatened seeking to prohibit
or restrict the carrying out of any of the other transactions contemplated by
this Agreement.  Seller is not subject to any judgment, order, decree, award,
writ, injunction, decision, ruling or finding that may have a material adverse
effect on Seller’s assets, the Business, the Seller Material Contracts or this
Agreement.


 
8

--------------------------------------------------------------------------------

 
 
5.15         Employees.  Seller is not party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to employees of Seller.  There are no complaints, charges or
claims against Seller or any Member pending, threatened or which could be
brought or filed based on, arising out of, in connection with or otherwise
relating to the employment or termination of employment by Seller or any Member
of any of Seller’s current employees or relating to wages, hours, collective
bargaining, discrimination, sexual harassment, civil rights, safety and health,
worker’s compensation and the collection and payment of withholding and/or
social security Taxes and any similar Tax.
 
5.16         Insurance.  Seller maintains insurance of types and in amounts
customary for the industry in which Seller operates, including, without
limitation, policies of life, fire, theft, employee fidelity and other casualty
and liability insurance, indicating the type of coverage, name of insured, the
insurer, the premium, the expiration date of each policy and the amount of
coverage, and such policies are in full force and effect.  Complete and correct
copies of each such policy have been furnished or made available to Purchaser.
 
5.17         Minute Books.  The minute books of Seller, as previously made
available to Purchaser, accurately reflect all formal corporate action of the
Members and managers of Seller.
 
5.18         No Broker.  No broker, finder, agent or similar intermediary has
acted for or on behalf of Seller or is entitled to a fee or commission in
connection with this Agreement or the transactions contemplated hereby.
 
5.19         Absence of Adverse Changes.  To Seller’s Knowledge there are no
material facts or contingencies which could reasonably be expected to have a
material adverse effect on Seller, the Business or any Seller Material Contract.
 
5.20         Necessary Properties.  The Purchased Assets include all of the
assets, real properties, tangible personal properties and intangible properties
necessary for the conduct of the Business as conducted during the twelve (12)
month period prior to the date hereof, as presently conducted and as proposed to
be conducted and include substantially all of those properties actually used in
the conduct of such businesses during the twelve (12) month period prior to the
date hereof.
 
5.21         Full Disclosure.  Seller has heretofore made all of its books and
records available to Purchaser for its inspection.  All documents and other
papers delivered to Purchaser by or on behalf of Seller in connection with this
Agreement and the transactions contemplated herein are accurate, complete and
authentic.  Furthermore, the information furnished to Purchaser by or on behalf
of Seller in connection with this Agreement and the transactions contemplated
herein does not contain any untrue statement of a material fact and does not
omit to state any material fact necessary to make the statements made, in the
context in which they are made, not false or misleading.  There is no fact which
Seller has not disclosed to Purchaser in writing which could reasonably be
expected to have a material adverse effect on Seller.
 
5.22         Investment Representations.
 
(a)           Seller and each Member are “accredited investors” within the
meaning of Rule 501 of Regulation D under the Securities Act and have sufficient
knowledge and experience in investing so as to be able to evaluate the risks and
merits of the investments in the Parent Common Stock;


 
9

--------------------------------------------------------------------------------

 
 
(b)          Seller and each Member understand that the Parent Common Stock has
not been registered under the Securities Act and that it will be a “restricted
security” and must be held until there has been compliance with the registration
requirements of the Securities Act and applicable state securities laws, except
as permitted under certain exemptions to such requirements contained in the
Securities Act and the rules and regulations promulgated thereunder.  Except any
transfers of Parent Common Stock owned by Seller to the Members, Seller and the
Members will not offer, sell, pledge, hypothecate, or otherwise transfer or
dispose any of the Parent Common Stock unless such offer, sale, pledge,
hypothecation or other transfer or disposition is registered under the
Securities Act or exempt from the registration requirements thereof.
 
(c)           Seller and each Member are able to financially bear the risks of
loss of its or his entire investment in the Parent Common Stock issuable as the
Stock Consideration hereunder;
 
(d)          Seller and each Member are acquiring the Parent Common Stock for
its or his own account and not with a view to or for sale in connection with any
distribution thereof, except for the distribution thereof by Seller to each such
Member; and
 
(e)           Seller and each Member understand and consent to the placement of
a legend on any certificate or other document evidencing Parent Common Stock
stating that such Parent Common Stock has not been registered under the
Securities Act and setting forth or referring to the restrictions on
transferability and sale thereof.  Each certificate evidencing the Parent Common
Stock shall bear the legends set forth below, or legends substantially
equivalent thereto, together with any other legends that may be required by any
Applicable Law at the time of the issuance of the Parent Common Stock:
 
THE SECURITY EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION HAS BEEN REGISTERED UNDER THE ACT OR
(II) THE ISSUER OF SUCH SECURITY HAS RECEIVED AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE
OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.
 
(f)           Seller and each Member have had a full and complete opportunity to
inquire and examine all information deemed by it or him to be relevant and
material to make an informed decision about the transactions contemplated in
this Agreement.  Seller and each Member acknowledge and agree that it or he is
not relying upon any representations or warranties of Purchaser except the
representations and warranties specifically set forth in this Agreement.


 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
6.1           Due Incorporation.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
 
6.2           Authority to Execute and Perform Agreements.  Purchaser has all
requisite power, authority and approval required to enter into, execute and
deliver this Agreement and all of the other agreements, documents and
instruments contemplated hereby to which it is a party (collectively, “Purchaser
Documents”) and (assuming any required consents from any Authority or another
third party are obtained) to perform fully Purchaser’s obligations hereunder and
thereunder.
 
6.3           Due Authorization; Enforceability.  Purchaser has taken all
corporate actions necessary to authorize it to enter into and perform its
obligations under this Agreement and all other Purchaser Documents and to
consummate the transactions contemplated herein and therein.  This Agreement has
been duly and validly executed by Purchaser and (assuming the due authorization,
execution and delivery by Seller and the Members) constitutes the legal, valid
and binding obligations of Purchaser, enforceable in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting creditors’
rights generally or by general equitable principles affecting the enforcement of
contracts.
 
6.4           Issuance of Shares. The Stock Consideration, when issued in
accordance with this Agreement, will be duly authorized and validly issued, and
will be fully paid and non-assessable.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1           Indemnification by Seller and Members.  Seller and each Member,
jointly and severally, shall indemnify, defend and hold harmless (a) Purchaser,
(b) each of Purchaser’s Affiliates, assigns and successors in interest, and (c)
each of their respective shareholders, other equity holders, directors,
officers, employees, agents, attorneys and representatives, from and against any
and all damages, awards, judgments, payments, diminutions in value and other
losses (including, without limitation, legal fees and expenses) however suffered
or characterized, which may be incurred or suffered by any such party and which
may arise out of or result from (i)  any breach of any representation, warranty,
covenant or agreement of Seller or any Member contained in this Agreement; (ii)
any litigation, arbitration, governmental investigation, suit, action or other
proceedings related to the assets of Seller or the Seller Material Contracts
arising from any occurrence prior to the Effective Date; (iii) any tax
obligation of Seller relating to any period prior to the Effective Time; (iv)
any debt, liability or obligation of Seller direct or indirect, fixed,
contingent or otherwise, now or as of the Effective Time known or unknown, and
whether or not then due or payable, which exists at or as of the Effective Time
or which arises after the Effective Time but which is based upon or arises from
any act, omission, transaction, circumstance, sale of goods or services, state
of facts or other condition which occurred or existed at or before the Effective
Time; (v) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses (including, without limitation, legal fees and
expenses) incurred in enforcing this indemnity; and (vi) any Excluded
Liabilities. No investigation by Purchaser shall diminish or obviate in any way,
or affect Purchaser’s right to rely upon, any of the representations,
warranties, covenants or agreements of Seller contained in this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
TERMINATION; REMEDIES
 
8.1           Specific Performance.  The parties acknowledge that the Purchased
Assets are unique and cannot be obtained by Purchaser except from Seller and for
that reason, among others, Purchaser will be irreparably damaged in the absence
of the consummation of this Agreement.  Therefore, in the event of any breach by
Seller of this Agreement, Purchaser shall have the right, at its election, to
obtain an order for specific performance of this Agreement, without the need to
post a bond or other security, to prove any actual damage or to prove that money
damages would not provide an adequate remedy.
 
8.2           Attorneys’ Fees.  If Seller or Purchaser shall bring an action
against the other by reason of any alleged breach of any covenant, provision or
condition hereof, or otherwise arising out of this Agreement, the unsuccessful
party shall pay to the prevailing party all attorneys’ fees and costs actually
incurred by the prevailing party, in addition to any other relief to which it
may be entitled.  As used in this Section 8.2 and elsewhere in this Agreement,
“actual attorneys’ fees” or “attorneys’ fees actually incurred” means the full
and actual cost of any legal services actually performed in connection with the
matter for which such fees are sought calculated on the basis of the usual fees
charged by the attorneys performing such services, and shall not be limited to
“reasonable attorneys’ fees” as that term may be defined in statutory or
decisional authority.


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
COVENANTS AND AGREEMENTS OF THE PARTIES
AFTER CLOSING
 
9.1           Covenants Against Competition.  Seller and each Member
acknowledges that the consideration received by Seller for the Business and the
Purchased Assets pursuant to this Agreement is at least equal to the fair market
value thereof, reflecting, among other things, the value of all of the goodwill
of the Business as a going enterprise, and that the covenants of Seller and each
Member in this Section 9.1 are intended to preserve and protect the value of the
goodwill of the Business for the benefit of Purchaser.  Each Member acknowledges
that, as a result of Seller’s receipt of the consideration under this Agreement,
such Member will receive a substantial benefit. Seller and each Member further
acknowledge that Seller and its employees and Members have over many years
devoted substantial time, effort and resources to developing the Business’ trade
secrets and its other confidential and proprietary information as well as the
Business’ relationships with customers, suppliers, employees and others doing
business with the Business; that such relationships, trade secrets and other
information are vital to the successful conduct of the Business in the future;
that Seller, in the furtherance of the Business, has, and has in the past
provided each Member with, the opportunity and support necessary to allow it or
him to establish personal and professional relationships with customers,
suppliers, employees and others having business relationships with the Business
and has afforded such Member unlimited access to Seller’s trade secrets and
other confidential and proprietary information; that because of the
opportunities and support so provided to such Member and because of such
Member’s access to Seller’s confidential information and trade secrets, Seller
and such Member would be in a unique position to divert business from the
Business and to commit irreparable damage to the Business were Seller or such
Member to be allowed to compete with the Business or to commit any of the other
acts prohibited below; that the enforcement of the covenants set forth in this
Section 9.1 against Seller and each Member would not impose any undue burden
upon Seller or such Member; that none of the covenants set forth in this Section
9.1 is unreasonable as to period or geographic area; and that the ability to
enforce the covenants set forth in this Section 9.1 against Seller and each
Member is a material inducement to the decision of Purchaser to consummate the
transactions contemplated in this Agreement.  Seller and each Member acknowledge
that Purchaser would not purchase the Purchased Assets but for the agreements
and covenants of Seller and the Members contained in this Section
9.1.  Accordingly, Seller and each of the Members, jointly and severally,
covenants and agrees as follows:
 
(a)           Covenant Not to Compete.  Neither Seller nor such Member at any
time within the five (5) year period immediately following the Effective Time
(the “Restricted Period”) shall have any ownership interest (of record or
beneficial) in or have any interest as an employee, salesman, consultant,
officer or director in, or otherwise aid or assist in any manner, (i) any firm,
corporation, partnership, proprietorship or other business that engages in any
market or in any geographic area in the world in a business which is similar to
the Business, so long as Purchaser, or any successor in interest of Purchaser to
the Business, remains engaged in the Business in any such county, city or part
thereof or continues to solicit customers or potential customers therein;
provided, however, that any such Member may own, directly or indirectly, solely
as an investment, securities of any Person which are traded on any national
securities exchange if such Member (i) is not a controlling person of, or a
member of a group which controls, such Person or (ii) does not, directly or
indirectly own one percent (1%) or more of any class of securities of such
Person.
 
(b)           Solicitation of Business.  During the Restricted Period, Seller
and such Member shall not solicit or assist any other Person to solicit any
business (other than for Purchaser) from any present or past customer of the
Business or any of its Affiliates; or request or advise any present or future
customer of the Business to withdraw, curtail or cancel its business dealings
with Purchaser or any of its Affiliates; or commit any other act or assist
others to commit any other act which might injure the Business.
 
(c)           Employees.  During the Restricted Period, Seller and such Member
shall not directly or indirectly (i) solicit or encourage any employee of the
Business to leave the employ of Purchaser or any of its Affiliates or (ii) hire
any employee who has left the employment of Purchaser or any of its Affiliates
if such hiring is proposed to occur within one (1) year after the termination of
such employee’s employment with Purchaser or any of its Affiliates.


 
13

--------------------------------------------------------------------------------

 
 
(d)          Confidential Information.  From and after the date hereof and
following the Closing, Seller and such Member shall keep secret and retain in
strictest confidence, and shall not use for the benefit of Seller, such Member
or others, except for Purchaser, all confidential Intellectual Property relating
to the Business, including, without limitation, customer lists, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, new personnel
acquisition plans, methods of manufacture, technical processes, designs and
design projects, invention and research projects and other business affairs
relating to the Business learned by Seller or the Members heretofore or
hereafter, and shall not disclose them to anyone outside of Purchaser and its
Affiliates except upon Purchaser’s express prior written consent.
 
(e)          Rights and Remedies Upon Breach.  If Seller or any Member breaches,
or threatens to commit a breach of, any of the provisions of the covenants set
forth in this Section 9.1, Purchaser shall have the right and remedy to have
such covenants specifically enforced by any court having equity jurisdiction,
all without the need to post a bond or any other security or to prove any amount
of actual damage or that money damages would not provide an adequate remedy, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to Purchaser and that monetary damages will not provide
an adequate remedy to Purchaser.
 
(f)           Severability of Covenants/Blue Pencilling.  If any court
determines that any of the covenants set forth in this Section 9.1, or any part
thereof, is invalid or unenforceable, the remainder of the covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.  If any court determines that any of the covenants set forth
in this Section 9.1, or any part thereof, is unenforceable because of the
duration of such provision or the area covered thereby, such court shall have
the power to reduce the duration or area of such provision and, in its reduced
form, such provision shall then be enforceable and shall be enforced.  Seller
and such Member hereby waive any and all right to attack the validity of the
covenants set forth in this Section 9.1 on the grounds of the breadth of their
geographic scope or the length of their term.
 
(g)          Enforceability in Jurisdictions.  Seller, the Members and Purchaser
intend to and do hereby confer jurisdiction to enforce the covenants set forth
in this Section 9.1 upon the courts of any jurisdiction within the geographical
scope of such covenants.  If the courts of any one or more of such jurisdictions
hold such covenants wholly unenforceable by reason of the breadth of such scope
or otherwise, it is the intention of Seller, the Members and Purchaser that such
determination not bar or in any way affect the right of Purchaser to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, such covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.
 
9.2           Change of Name of Seller. Within ten (10) business days following
the Closing, Seller shall file an amendment to its articles of organization with
the California Secretary of State, and make all such other filings and take all
such other actions, to change Seller’s name so as not include the words “Digital
Turbine” or any derivatives or abbreviations thereof. From and after the
Closing, Seller shall cease using and shall not authorize or permit the use of
the words “Digital Turbine” or any derivatives or abbreviations thereof as the
name of any business (including any trade name or fictitious name however
denominated).


 
14

--------------------------------------------------------------------------------

 
 
9.3           Sale Restriction. Neither Seller nor any Member shall sell,
assign, transfer or otherwise dispose of any of the Stock Consideration for a
period of one (1) year following the Effective Time.
 
9.4           Change of Name of Purchaser. As soon as reasonably practicable
following the Closing, Purchaser shall use its commercially reasonable efforts
to change Purchaser’s name to “Mandalay Digital Group, Inc.,” subject to its
receipt of any necessary consents, approvals and/or licenses to use such name,
including, without limitation, Mandalay Entertainment, Inc.
 
ARTICLE X
 
DEFINITIONS
 
10.1         Definitions.  When used in this Agreement, the following terms
shall have the respective meanings set forth below:
 
“Accounts Receivable” of a Person shall mean all accounts, notes, accounts
receivable, contract rights, drafts, and other forms of claims, demands,
instruments, receivables and rights to the payment of money or other forms of
consideration, whether for goods or other property sold or leased, services
performed or to be performed, or otherwise, owned by that Person or in which
that Person has any interest, together with all guarantees, security agreements
and other rights and interests guaranteeing or securing the same.
 
“Affiliate” shall mean with respect to any Person (i) a Person directly or
indirectly controlling, controlled by or under common control with such Person;
(ii) a Person owning or controlling 10% or more of the outstanding voting
securities of such Person; or (iii) an officer, director, member or partner of
such Person or a member of the immediate family of an officer, director, member
or partner of such Person.  When the Affiliate is an officer, director, member
or partner of such Person or a member of the immediate family of an officer,
director, member or partner, any other Person for which the Affiliate acts in
that capacity shall also be considered an Affiliate.  For these purposes,
control means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Asset Purchase Agreement, including all exhibits and
schedules thereto, as the same may hereafter be amended, modified or
supplemented from time to time in accordance with the provisions of Section
11.6.
 
“Applicable Law” shall mean, with respect to any Person, any domestic or
foreign, federal, state or local statute, law, ordinance, rule, administrative
interpretation, regulation, Order, writ, injunction, directive, judgment, decree
or other requirement of any Authority applicable to such Person or any of its
Affiliates or ERISA Affiliates or any of their respective properties, assets,
officers, directors, general partners, managers, employees, consultants or
agents (in connection with such officer’s, director’s, general partner’s,
manager’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates or ERISA Affiliates).


 
15

--------------------------------------------------------------------------------

 
 
“Authority” shall mean any governmental, regulatory or administrative body,
agency or authority, any court of judicial authority, any arbitrator or any
public, private or industry regulatory authority, whether Federal, state, local
or foreign.
 
“Books and Records” of a Person shall mean all books and records, ledgers,
employee records, customer lists, files, correspondence, computer data bases,
accounting information and other records of every kind, whether written,
computerized or maintained in any other medium, which are owned by that Person
or in which that Person has any interest.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference to a specific section of the Code shall refer to the cited
provision as the same may be subsequently amended from time to time, as well as
to any successor provision(s).
 
“Contracts” of a Person shall mean all contracts, agreements, warranties,
guaranties, indentures, bonds, options, leases, subleases, easements, mortgages,
plans, collective bargaining agreements, licenses, commitments or binding
arrangements of any nature whatsoever, express or implied, written or unwritten,
and all amendments thereto, entered into or binding upon that Person or to which
any property of that Person may be subject.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Any reference to a specific section of ERISA shall
refer to the cited provision as the same may be subsequently amended from time
to time, as well as to any successor provision(s).
 
“ERISA Affiliate” of a Person shall mean any other Person which, together with
such Person, is required to be treated as a single employer under Section 414 of
the Code.
 
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
 
“Intellectual Property” of a Person shall mean all intangible properties owned
by that Person or in which that Person has any interest (including the right to
use by license or otherwise), and includes, without limitation, (a) all
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, corporate names, slogans and commercial symbols, all applications
therefor, and all associated goodwill, including, without limitation, the name
“Digital Turbine,” any uses or derivation thereof and any logos representing
such name; (b) all domain names and URLs, and all websites and the “look and
feel” of all such websites (including, without limitation, each such website’s
particular typefaces, color schemes, themes and the like); (c) all statutory,
common law and registered copyrights, all applications therefor and all
associated goodwill; (d) all patents and patent applications, all associated
technical information, shop rights, know-how, trade secrets, processes,
operating, maintenance and other manuals, drawings and specifications, process
flow diagrams and related data, and all associated goodwill; (e) all software
developed for Seller pursuant to an agreement between Seller and the software
designer designating the software a “work made for hire,” all software developed
by an employee of Seller, and all documentation thereof (including all
electronic data processing systems and program specifications, functional
specifications, source and object codes, algorithms, architecture, input data,
report layouts and format, record file layouts, diagrams, narrative descriptions
and flow charts) (collectively, the “owned software”) and all “off the shelf”
software purchased in retail transactions (collectively, the “licensed
software”) (the “owned software” and the “licensed software” collectively
referred to herein as the “Software”); (f) all other mask works, moral rights,
inventions, discoveries, improvements, processes, formulae (secret or
otherwise), data, drawings, specifications, trade secrets, confidential
information, financial, marketing and business data, pricing and cost models and
information, business and marketing plans, operating procedures, customer and
supplier lists, knowledge of customer preferences and buying practices and all
other ideas (including those in the possession of third parties, but which are
the property of that Person); (g) all drawings, records, books or other tangible
media embodying the foregoing; (h) all rights to obtain and rights to register
patents, trademarks and copyrights; and (i) all rights to sue or recover and
retain damages and costs and attorneys’ fees for present and past infringement
of any of the foregoing.


 
16

--------------------------------------------------------------------------------

 
 
“Knowledge” shall mean, with respect to Seller, the actual knowledge of each of
the Members and its managers, executive officers and key employees, the
knowledge that each such Person would have acquired upon diligent inquiry and
the knowledge that is imputed to each such Person and/or Seller by operation of
Applicable Law.
 
“Licenses and Permits” of a Person shall mean all licenses and permits issued to
that Person or in which that Person has any interest (including the right to
use).
 
“Lien” shall mean any lien, encumbrance, pledge, mortgage, security interest,
lease, charge, conditional sales contract, option, restriction, reversionary
interest, right of first refusal, voting trust arrangement, preemptive right,
claim under bailment or storage contract, easement or any other adverse claim or
right whatsoever.
 
“Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, Taxes, diminutions in
value and other losses, however suffered or characterized, all interest thereon,
all costs and expenses of investigating any claim, lawsuit or arbitration and
any appeal therefrom, all actual attorneys’ fees incurred in connection
therewith, whether or not such claim, lawsuit or arbitration is ultimately
defeated and all amounts paid incident to any compromise or settlement of any
such claim, lawsuit or arbitration.
 
“Order” shall mean any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.
 
“Parent Common Stock” means common stock of NeuMedia, Inc., a Delaware
corporation and the parent of Purchaser, par value $0.0001 per share.
 
“Person” shall mean any entity, corporation, company, association, joint
venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), nation, state, government (including agencies, departments,
bureaus, boards, divisions and instrumentalities thereof), trustee, receiver or
liquidator, as well as any syndicate or group that would be deemed to be a
Person under Section 13(d)(3) of the Securities Exchange Act of 1934.


 
17

--------------------------------------------------------------------------------

 
 
“Prepaid Items” of a Person shall mean all prepaid items (such as insurance
deposits, municipal or local tax payments or deposits, utility deposits and the
like), deferred charges, reserve accounts and other security and similar
deposits owned by that Person or in which that Person has any interest.
 
“Purchased Assets” shall mean all of the Business, goodwill, assets, properties
and rights  of every nature, kind and description, whether tangible or
intangible, real, personal or mixed, wherever located and whether or not carried
or reflected on the Books and Records of Seller, which are owned by Seller or in
which Seller has any interest (including the right to use), including, but not
limited to the following:
 
(a)          all Intellectual Property of Seller;
 
(b)          all transferable Licenses and Permits of Seller;
 
(c)          all Accounts Receivable of Seller;
 
(d)          all Cash and Cash Equivalents of Seller;
 
(e)          all Books and Records of Seller;
 
(f)           all rights of Seller under express or implied warranties from the
suppliers of Seller with respect to the Purchased Assets, to the extent
assignable;
 
(g)          all of Seller’s claims, causes of action, choses in action, rights
of recovery and rights of set-off of any kind;
 
(h)          all of Seller’s right to receive mail and other communications,
including, without limitation, all telephone and facsimile numbers and
electronic mail and addresses of Seller;
 
(i)           all certifications and approvals from all certifying agencies
issued to Seller and all of Seller’s rights to all data and records held by
certifying agencies;
 
(j)           all goodwill of the Business as a going concern; and
 
(k)          all other properties, tangible and intangible, not otherwise
referred to above which are owned by Seller or in which it has any interest.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller Material Contracts” shall mean, collectively, the Contracts of Seller
which are required to be identified in any Exhibit (including, without
limitation, in Exhibit 5.10) by the terms and provisions of this Agreement.


 
18

--------------------------------------------------------------------------------

 
 
“Subsidiary” of a Person shall mean each corporation, limited liability company,
partnership, joint venture, trust or other entity in which that Person has,
directly or indirectly, an equity interest representing ten percent (10%) or
more of any class of the capital stock thereof or other equity interest therein
or the management and policies of which that Person has the ability to direct,
whether by contract, voting power or otherwise.
 
“Tangible Personal Property” of a Person shall mean all machinery, equipment,
vehicles, furniture, trade fixtures, computers, supplies, spare parts, tools,
stores and other tangible personal property owned by that Person, leased by that
Person or in which that Person has any other interest (including the right to
use), other than the Inventories and the Books and Records of that Person.
 
“Tax” shall mean any federal, state, local or foreign tax, charge, fee, levy,
deficiency or other assessment of whatever kind or nature (including without
limitation, any net income, gross income, built-in gains, gross receipts, sales,
use, value added, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, unemployment, excise, estimated, severance,
stamp, occupation, real property, personal property, intangible property,
occupancy, recording, minimum, environmental and windfall profits tax, including
any liability therefor as a transferee (including without limitation under
Section 6901 of the Code or any similar provision of Applicable Law), as a
result of Treasury Regulation Section 1.1502-6 or any similar provision of
Applicable Law, or as a result of any tax sharing or similar agreement, together
with any interest, penalty, addition to tax or additional amount imposed by any
Tax Authority.  “Taxing” and Taxable” shall have the correlative meanings.
 
10.2         Other Defined Terms.  In addition to those terms defined above, the
following terms shall have the respective meanings given to them in the Sections
indicated below:


Term
 
Section
     
ADR
 
Section 11.9
     
Arbitrator
 
Section 11.9
     
Business
 
Recital A
     
Check Register
 
Section 5.5(a)
     
Closing
 
Section 4.1
     
DT AUS Assignment
 
Exhibit 5.10
     
DTPL
 
Section 4.2(k)
     
Effective Time
 
Section 4.1
     
Excluded Liabilities
 
Section 2.1
     
JAMS
 
Section 11.9

 
 
19

--------------------------------------------------------------------------------

 


List
 
Section 11.9
     
Members
 
Preamble
     
Purchaser
 
Preamble
     
Purchaser Documents
 
Section 6.2
     
Restricted Period
 
Section 9.1(a)
     
Seller
 
Preamble
     
Seller Documents
 
Section 5.1
     
Stock Certificate
 
Section 3.1
     
Stock Consideration
  
Section 3.1

 
10.3         Other Interpretive Provisions.  References in this Agreement to
“Articles,” “Sections,” “Exhibits” and “Schedules,” shall be to the Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise
specifically provided; where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa;
the words “herein,” “hereof” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; and except as otherwise specified in
this Agreement, all references in this Agreement (a) to any Person shall be
deemed to include such Person’s permitted heirs, personal representatives,
successors and assigns, (b) to any agreement, any document or any other written
instrument shall be a reference to such agreement, document or instrument
together with all exhibits, schedules, attachments and appendices thereto, and
in each case as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof prior to the Effective Time and
(c) to any law, statute or regulation shall be deemed references to such law,
statute or regulation as the same may be supplemented, amended, consolidated,
superseded or modified from time to time prior to the Effective Time.  All
accounting terms used herein have the meanings ascribed to them under GAAP.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1         Expenses of Sale.  Each of Purchaser and Seller shall bear its own
direct and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and the other documents contemplated hereby and
the consummation and performance of the transactions contemplated herein and
therein.


 
20

--------------------------------------------------------------------------------

 
 
11.2        Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated herein shall be issued without
advance written approval of both parties, except as may be required by
applicable securities laws in which case the parties shall consult with each
other with respect to text and means of communication of any such release or
announcement.
 
11.3         Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be delivered  by courier or other means of
personal service (including by means of a nationally recognized courier service
or a professional messenger service), or sent by facsimile or mailed first
class, postage prepaid, by certified mail, return receipt requested, in all
cases, addressed to the other party at the address below, unless such party
notifies the other parties of a new address in accordance with this Section
11.3:
 
To Seller:


c/o David R. Altshuler, Esq.
15332 Antioch St. #840
Pacific Palisades, California 90272
Facsimile: (310) 454-9759


To the Members:


Peter A. Adderton
#12 Sail Vista
Newport Coast, California 92657
Facsimile: (949) 706-7139


and


Fred E. Goldring
14817 Pampas Ricas Blvd.
Pacific Palisades, California 90272
Facsimile: (310) 230-9498


To Purchaser:


14242 Ventura Blvd., 3rd Floor
Sherman Oaks, California 91423
Attention: David Mandell, Esq.
Facsimile: (818) 301-6240


With a copy to:


Loeb & Loeb LLP
10100 Santa Monica Blvd., Suite 2200
Los Angeles, California 90067
Attention: Gerald M. Chizever, Esq.
Facsimile: (310) 919-3970
 
 
21

--------------------------------------------------------------------------------

 
 
11.4         Survival of Representations and Warranties.  The representations,
warranties, covenants and agreements made by the parties hereto in the
Agreement, and any schedule or document delivered pursuant to the Agreement,
shall survive the Closing.
 
11.5         Further Assurances.  Each of the parties shall use its reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated herein.
 
11.6         Amendments.  This Agreement may be modified or amended only by a
written instrument signed by the party sought to be bound.
 
11.7         Entire Agreement.  This Agreement, and any documents attached
hereto or incorporated herein by reference, constitute the entire agreement
between the parties with respect to the subject matter hereof.
 
11.8         Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the conflicts of laws principles thereof.  Any suit brought hereon, whether in
contract, tort, equity or otherwise, shall be brought in the state or federal
courts sitting in Los Angeles, California, the parties hereto hereby waiving any
claim or defense that such forum is not convenient or proper.
 
11.9         Arbitration.   In the event of any dispute or controversy arising
out of, or relating to, this Agreement, the parties hereto agree to submit such
dispute or controversy to binding arbitration pursuant to either the JAMS
Streamlined (for claims under $250,000.00) or the JAMS Comprehensive (for claims
over $250,000.00) Arbitration Rules and Procedures, except as modified herein,
including the Optional Appeal Procedure.  A sole neutral arbitrator shall be
selected from the list (the “List”) of arbitrators supplied by J.A.M.S. (“JAMS”)
Los Angeles County, California office, or any successor entity, or if JAMS no
longer exists, from a List supplied by the ADR Services, Inc. (“ADR”) following
written request by any party hereto.  Such arbitrator shall be a former or
retired judge or justice of any California state or federal court with
experience in complex litigation matters involving commercial transactions.  If
the parties hereto after notification of the other party(ies) to such dispute
cannot agree upon an arbitrator within thirty (30) days following receipt of the
List by all parties to such arbitration, then any party may request, in writing,
that JAMS or ADR, as appropriate, appoint an arbitrator within ten (10) days
following receipt of such request (the arbitrator selected by the parties or
appointed pursuant to this Section, the “Arbitrator”).  The arbitration shall
take place at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator in Los Angeles,
California.  The aforementioned choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this Section.  Each party
hereby waives any right it may have to assert the doctrine of forum non
conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the purpose of litigating any dispute, controversy, or proceeding arising out of
or related to this Agreement.  Each party hereby authorizes and accepts service
of process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement.  The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appealable and may
be enforced by a court of competent jurisdiction.  The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific performance.  Prior
to the appointment of the Arbitrator, any party may seek a temporary restraining
order or a preliminary injunction from the Los Angeles County Superior Court
which shall be effective until a final decision is rendered by the Arbitrator.


 
22

--------------------------------------------------------------------------------

 
 
11.10       Attorneys’ Fees.  If either party shall bring an action against the
other arising out of or related to this Agreement, the unsuccessful party shall
pay to the prevailing party all attorneys’ fees and costs actually incurred by
the prevailing party, in addition to any other relief to which it may be
entitled.
 
11.11       Binding Effect.  This Agreement and the rights, covenants,
conditions and obligations of the respective parties hereto and any instrument
or agreement executed pursuant hereto shall be binding upon the parties and
their respective successors, assigns and legal representatives.
 
11.12       Assignment.  No party may assign or transfer any of its rights or
obligations under this Agreement, except that Purchaser may assign its rights
and obligations to any of its affiliates or Subsidiaries without Seller’s or the
Members’ consent.
 
11.13       Counterparts.  This Agreement may be executed simultaneously in any
number of original, facsimile or other electronic counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
11.14       Severability.  In the event that any provision or any part of any
provision of this Agreement shall be void or unenforceable for any reason
whatsoever, then such provision shall be stricken and of no force and
effect.  However, unless such stricken provision goes to the essence of the
consideration bargained for by a party, the remaining provisions of this
Agreement shall continue in full force and effect, and to the extent required,
shall be modified to preserve their validity.
 
11.15       No Third Party Rights.  This Agreement is not made for the benefit
of any third party except for Purchaser’s successors and assign.
 
11.16       Construction.  The language in all parts of this Agreement shall in
all cases be construed simply, according to its fair meaning, and not strictly
for or against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.
 
[Remainder of page intentionally left blank, signatures follow]


 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
PURCHASER:
     
DIGITAL TURBINE, INC., a Delaware corporation
     
By:
/s/ David Mandell
 
Name: David Mandell
 
Title: Corporate Secretary
     
SELLER:
     
DIGITAL TURBINE GROUP, LLC, a California limited liability company
     
By:
/s/ Peter A. Adderton
 
Name: Peter A. Adderton
 
Title: Manager
     
MEMBERS:
     
/s/ Peter A Adderton
 
Peter A. Adderton
     
/s/ Fred E. Goldring
 
Fred E. Goldring



Asset Purchase Agreement



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.2(c)(i)
 
Form of Assignment and Bill of Sale
 
ASSIGNMENT AND BILL OF SALE
 
This Assignment and Bill of Sale (this “Agreement”) is made and entered into
this 28th day of December, 2011, by and between Digital Turbine Group, LLC, a
California limited liability company (hereinafter “Seller”), and Digital
Turbine, Inc., a Delaware corporation (hereinafter “Buyer”), and is made with
reference to the following:
 
A.           Buyer and Seller have heretofore executed that certain Assert
Purchase Agreement, dated of even date herewith (the “Purchase Agreement”
herein).
 
B.           Pursuant to the Purchase Agreement, Seller has agreed to sell to
Buyer, and Buyer has agreed to purchase from Seller, certain assets of Seller
hereinbelow described.
 
C.           Buyer and Seller now desire to consummate the transfer of all of
the assets as provided in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
agreements hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE XII
 
ASSIGNMENT
 
12.1           For valuable consideration, the receipt and sufficiency of which
Seller hereby acknowledges, Seller, pursuant to and in compliance with the
Purchase Agreement, does hereby sell, convey, transfer, assign and deliver to
Buyer, and Buyer does hereby accept from Seller, all of Seller’s right, title
and interest in and to all of the Purchased Assets, as defined in the Purchase
Agreement.
 
TO HAVE AND TO HOLD all such interests and assets hereby assigned, transferred
and conveyed unto Buyer, its successors and assigns, to its and their own use
and behalf forever.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
FURTHER ASSURANCES
 
Seller shall, at any time and from time to time after the date hereof, upon the
request of Buyer, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be necessary or desirable to give effect to
the transactions hereby consummated and to collect and reduce to the possession
of Buyer any and all of the interests and assets hereby transferred to
Buyer.  Without limiting the generality of the foregoing, Seller hereby appoints
Buyer, and its successors and assigns, the true and lawful attorney of Seller,
in the name of Buyer or in the name of Seller but for the benefit and at the
expense of Buyer, to demand and receive any and all interests and assets hereby
transferred; to give releases and acquittances for or in respect of the same or
any part thereof; to endorse, collect and deposit any checks, drafts or other
instruments payable to Seller which constitute accounts receivable hereby
assigned or relate to payments for goods and/or services provided by Seller or
Buyer in connection with the accounts or rights under contract hereby assigned;
to institute and prosecute, in the name of Seller or otherwise, any and all
proceedings at law, in equity or otherwise, which Buyer, or its successors and
assigns, may deem necessary or advisable to collect, assert or enforce any
claim, right, title, debt or account hereby assigned; and to defend and
compromise any and all actions, suits or proceedings in respect of any of the
interests and assets hereby assigned that Buyer, or its successors or assigns,
shall deem necessary or advisable.  Seller hereby declares that the foregoing
powers are coupled with an interest and shall be irrevocable.
 
ARTICLE XIV
 
OTHER INSTRUMENTS
 
It is understood that Seller, contemporaneously with the execution and delivery
of this Agreement, is further executing and delivering to Buyer certain other
assignments and instruments of transfer which in particular cover certain of the
interests and assets hereinabove assigned, the purpose of which is to
supplement, facilitate and otherwise implement the transfers intended hereby.
 
ARTICLE XV
 
SUCCESSORS AND ASSIGNS
 
This Agreement and the covenants and agreements herein contained shall inure to
the benefit of and shall bind the respective parties hereto and their respective
successors and assigns.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.
 

 
DIGITAL TURBINE GROUP, LLC
       
By:
     
Peter A. Adderton, Manager
       
DIGITAL TURBINE, INC.
       
By:
     
David Mandell, Executive Vice President



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.2(c)(ii)
 
Software Assignment
 
This Assignment is entered into as of December 28, 2011 by and between Digital
Turbine Group, LLC, a California limited liability company (“Assignor”) and
Digital Turbine, Inc., a Delaware corporation (“Assignee”).
 
WHEREAS, Assignor has developed certain software and technology for the
provision of content in an integrated fashion that aligns with the manner in
which personal computers and other connected device users consume and digest
such information (the “Software”);
 
WHEREAS, pursuant to that certain Asset Purchase Agreement dated December 28,
2011, Assignor agreed to sell its business and assets to Assignee, including the
Software together with any developments, modifications, adaptations,
improvements, enhancements, revisions, iterations or versions (the “Technology”)
and any and all related intellectual property rights
 
WHEREAS, Assignor desires to assign the Software, the Technology and any and all
related intellectual property rights to Assignee;
 
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.            Assignor hereby grants, transfers, assigns, and conveys to
Assignee all of its rights, title, and interests in the Software and the
Technology, and all of the copyrights (including derivative works), trademarks
(including the accompanying goodwill), patents, trade dress, trade secrets, and
other intellectual property rights whether registered or unregistered, moral
rights, and as well as all other rights of whatever nature whatsoever in the
Software and the Technology in the United States and throughout the universe;
and
 
2.            Assignor hereby waives any and all claims that it may now or
hereafter have in any jurisdiction to so-called “moral rights” or “droits
morals” in connection with the Software or the Technology.
 
3.            Without limiting the generality of the foregoing grant, Assignor
acknowledges that Assignee and its successors and assigns shall have the sole
and exclusive right in perpetuity and throughout the universe to use, reproduce,
license, exploit, sell, assign, make derivative works from, or otherwise dispose
of all or any part of the Software or the Technology, in any format or version,
by any means and in any media, now known or hereafter developed.
 
4.            Assignor represents and warrants that:
 
a.           Assignor is the sole owner of the Software and the Technology;
 
b.           Neither the Software nor the Technology infringes the rights of any
third party
 
 
 

--------------------------------------------------------------------------------

 
 
c.           the assignment of rights made hereunder in connection with the
Software and the Technology is free and clear of any liens, encumbrances,
obligations, security interests, irregularities, pledges, or other defects; and
 
d.           Assignor is not aware of any third party claims with respect to the
Software or the Technology.
 
5.           Assignor agrees to execute and deliver such additional documents as
may be reasonably necessary to establish the ownership of record of the
copyrights, trademarks, patents, and other rights hereby assigned or to
otherwise effectuate the intent of this Assignment.
 
IN WITNESS WHEREOF, Assignors have caused this Assignment to be duly executed
this ___ day of December 2011.


Digital Turbine Group, LLC
 
Digital Turbine, Inc.
By:
   
By:
 
Peter A. Adderton, Manager
 
David Mandell, Executive Vice President
Date:
 
  
Date:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.2(c)(iii)
 
Trademark Assignment
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, DIGITAL TURBINE GROUP, LLC, a California limited liability
company (“Assignor”), hereby sells, assigns, and transfers to (“Assignor”) and
DIGITAL TURBINE, INC., a Delaware corporation (“Assignee”), absolutely and
forever, the entire right, title, and interest, whether statutory or at common
law, throughout the world, in and to the mark DIGITAL TURBINE (the “Mark”),
together with the goodwill of the business symbolized by the Mark, any and all
corresponding registrations and applications as well as all causes of action for
any and all previously occurring infringements of the rights being assigned and
the right to receive and retain the proceeds relating to those infringements.
 
Assignor agrees to execute any further papers and to do such other acts as may
be necessary and proper to vest full title in and to the Mark and other
corresponding rights in the Assignee.
 
IN WITNESS WHEREOF, this Assignment is effective as of the _____ day of
December, 2011.



 
By:
       
Name:  Peter A. Adderton, Manager



State of California
}
County of
 
}

 
On __________________ before me, ______________________, personally appeared
________________________________________________________ personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument. I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
Signature
   
(Seal)

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.2(j)
 
Form of Peter Adderton Employment Agreement
 
See Exhibit 10.1


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.9
 
Intellectual Property
 
Software assigned to Seller pursuant to the DT AUS Assignment
 
Software acquired from MagNet Solutions, Inc. pursuant to November 1, 2010
agreement


 
 

--------------------------------------------------------------------------------

 
 
Exhibit 5.10
 
Contracts
 
Assignment, dated as of the date hereof, by and between Seller and DTPL (the “DT
AUS Assignment”)
 
License Agreement, dated as of the date hereof, by and between Seller and DTPL


 
 

--------------------------------------------------------------------------------

 
 